Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/19/2022 has been entered. Claims 1, 3-9 18-20 and 22 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 7-9, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bronakowski (EP 3156978 A1) in view of Kline (US 20120286929 A1) and Yasuaki (JP 5616394 B2, all citations provided from machine translation attached).

Regarding claim 1, Bronakowski teaches a method for initiating an authentication process on an electronic device, the method comprising transmitting an ultrasound signal from an ultrasound transmitter. (Abstract, Paragraphs 40-41, Claim 1)

Bronakowski also teaches generating a measured signal by receiving at an ultrasound receiver an echo of the ultrasound signal being reflected by an object. (Abstract, Paragraphs 40-41, 60, 63, Fig.3)

Bronakowski also teaches analyzing the echo by processing the measured signal (Abstract, Paragraphs 60-61, Fig.3) but does not explicitly teach the processing comprising computing a distance value and a movement, the distance value being related to a distance between the object and the electronic device.

Bronakowski also teaches initiating the authentication process on the electronic device based on the processing of the measured signal (Abstract, Paragraphs 70, 76-77, Claim 12) but does not explicitly teach responsive to the calculated probability value being greater than a probability threshold value.

Bronakowski does not explicitly teach calculating a probability value based on the distance and movement related to a probability a user is going to use the electronic device.

Kline teaches the processing comprising computing a distance value and a movement, the distance value being related to a distance between the object and the electronic device. (Abstract, Paragraphs 54, 61, 76)

Kline also teaches initiating an authentication process on the electronic device responsive to a calculated probability value being greater than a probability threshold value. (Paragraphs 78-82, Fig.9)

Yasuaki teaches calculating a probability value based on the distance and movement related to a probability a user is going to use the electronic device. (Page.123, Paragraphs 2-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bronakowski to incorporate the processing comprising computing a distance value and a movement, the distance value being related to a distance between the object and the electronic device and initiating an authentication process on the electronic device responsive to a calculated probability value being greater than a probability threshold value as taught by Kline in order to initiate security protocols and avoid unauthorized entry and further modify Bronakowski to incorporate calculating a probability value based on the distance and movement related to a probability a user is going to use the electronic device as taught by Yasuaki in order to rank or level or item proficiency of the target of which may be determined based on the parameters. 

Regarding claim 3, Bronakowski teaches wherein the authentication process is a facial recognition process. (Paragraphs 9, 41, Claim 1)

Regarding claim 4, Bronakowski does not explicitly teach wherein the authentication process is initiated when the distance value is shorter than a distance threshold value.

Kline teaches wherein the authentication process is initiated when the distance value is shorter than a distance threshold value. (Paragraphs 9, 66-69, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bronakowski to incorporate wherein the authentication process is initiated when the distance value is shorter than a distance threshold value in order to determine if a first distance and second distance are outside an acceptable range of each other.

Regarding claim 5, Bronakowski teaches estimating a movement of the object relative to the electronic device by transmitting a stream of ultrasound signals and by computing a trajectory of the object. (Paragraphs 11, 41-42, 63, Claim 14)

Regarding claim 7, Bronakowski teaches computing a confidence value, wherein the confidence value is related to the probability that the user is going to use the electronic device. (Paragraphs 77-78, 86, Fig.2A, Fig.5) Bronakowski teaches that ensuring an imposter isn’t using the device by a confidence interval that confirms the intended user is operating the device, also not the threshold required to ensure the device isn’t being used by an imposter, each score is compared with requested confidence interval in order to confirm the authenticity of the user.

Regarding claim 8, Bronakowski teaches wherein the authentication process is initiated if the confidence value is larger than a confidence value threshold. (Paragraphs 77-78, 86, Fig.2A, Fig.5)

Regarding claim 9, Bronakowski teaches wherein the authentication process is initiated when a movement gesture performed by the object is detected. (Abstract, Paragraphs 63, 11, Fig.5) 

Regarding claim 18, Bronakowski in view of Kline and Yasuaki teaches an electronic device configured to perform the steps of claim 1. (See Paragraph 8 above)

Regarding claim 19, Bronakowski in view of Kline and Yasuaki teaches a computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement the method of claim 1. (See Paragraph 8 above)

Regarding claim 20, Bronakowski teaches an ultrasound transmitter configured to transmit an ultrasound signal and 4855-9339-8824, v. 1Application No.: 16/638,975Docket No.: RR47055.P335WOUSan ultrasound receiver configured to receive an echo of the ultrasound signal, and generate a measured signal relative to the echo. (Abstract, Paragraphs 40-41, 60, 63, Claim 1, Fig.3)

Bronakowski also teaches analyzing the echo by processing the measured signal (Abstract, Paragraphs 60-61, Fig.3) but does not explicitly teach the processing comprising computing a distance value and a movement, the distance value being related to a distance between the object and the electronic device.
Bronakowski also teaches wherein the processing unit is configured to initiate the authentication process on the electronic device (Abstract, Paragraphs 70, 76-77, Claim 12) but does not explicitly teach responsive to the probability value being greater than a probability threshold value.

Bronakowski does not explicitly teach to calculate a probability value based on the distance value and movement related to the probability that a user is going to use the electronic device and the distance from the electronic device.

Kline teaches the processing comprising computing a distance value and a movement, the distance value being related to a distance between the object and the electronic device. (Abstract, Paragraphs 54, 61, 76)

Kline also teaches initiating an authentication process on the electronic device responsive to the probability value being greater than a probability threshold value. (Paragraphs 78-82, Fig.9)

Yasuaki teaches to calculate a probability value based on the distance value and movement related to the probability that a user is going to use the electronic device and the distance from the electronic device. (Page.123, Paragraphs 2-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bronakowski to incorporate the processing comprising computing a distance value and a movement, the distance value being related to a distance between the object and the electronic device and initiating an authentication process on the electronic device responsive to the probability value being greater than a probability threshold value as taught by Kline in order to initiate security protocols and avoid unauthorized entry and further modify Bronakowski to incorporate to calculate a probability value based on the distance value and movement related to the probability that a user is going to use the electronic device and the distance from the electronic device as taught by Yasuaki in order to rank or level or item proficiency of the target of which may be determined based on the parameters.

Regarding claim 22, Bronakowski teaches a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method comprising transmitting an ultrasound signal from an ultrasound transmitter of an electronic device. (Abstract, Paragraphs 40-41, 98, Claim 1)

Bronakowski also teaches generating a measured signal by receiving at an ultrasound receiver an echo of the ultrasound signal being reflected by an object. (Abstract, Paragraphs 40-41, 60, 63, Fig.3)

Bronakowski also teaches analyzing the echo by processing the measured signal (Abstract, Paragraphs 60-61, Fig.3) but does not explicitly teach the processing comprising computing a distance value and a movement, the distance being related to the distance between the object and the electronic device.

Bronakowski also teaches initiating an authentication process on the electronic device (Abstract, Paragraphs 70, 76-77, Claim 12) but does not explicitly teach responsive to the probability value being higher than a probability threshold value.

Bronakowski does not explicitly teach calculating a probability value based on the distance value and movement related to the probability that a user is going to use the electronic device and the distance from the electronic device.

Kline teaches the processing comprising computing a distance value and a movement, the distance being related to the distance between the object and the electronic device. (Abstract, Paragraphs 54, 61, 76)

Kline also teaches initiating an authentication process on the electronic device responsive to the probability value being higher than a probability threshold value. (Paragraphs 78-82, Fig.9)

Yasuaki teaches calculating a probability value based on the distance value and movement related to the probability that a user is going to use the electronic device and the distance from the electronic device. (Page.123, Paragraphs 2-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bronakowski to incorporate the processing comprising computing a distance value and a movement, the distance being related to the distance between the object and the electronic device and initiating an authentication process on the electronic device responsive to the probability value being higher than a probability threshold value as taught by Kline in order to initiate security protocols and avoid unauthorized entry and further modify Bronakowski to incorporate calculating a probability value based on the distance value and movement related to the probability that a user is going to use the electronic device and the distance from the electronic device as taught by Yasuaki in order to rank or level or item proficiency of the target of which may be determined based on the parameters.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bronakowski in view of Kline, Yasuaki and Send (WO 2015162528 A1).

Regarding claim 6, Bronakowski does not explicitly teach computing a projected trajectory of the object.

Send teaches computing a projected trajectory of the object. (Page.108, lines 39-43)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bronakowski to incorporate computing a projected trajectory of the object in order to predict at least one of a future position, a future orientation and a future trajectory of the object or a part thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 20, 22 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645